F.I. PARKER, Circuit Judge,
concurring.
Although I agree with the majority’s ultimate resolution of the ease, I write separately to express the different basis on which I believe the district court’s opinion should be affirmed. The majority proceeds from the premise that “in order to succeed on the appeal, the Bondholders must demonstrate that their argument regarding the correct interpretation of § 507(b) correctly states the law that should have been charged to the jury on the issue of prudence, and that the error on the part of the district court was not harmless.” Because I do not agree that this statement correctly assesses the Bondholders’ burden on appeal, I cannot join the analysis of the Court.
I.
The majority’s opinion suggests that the Bondholders could only win on appeal if they showed that the district court’s inter*178pretation of § 507(b) misstated the law on the issue of prudence. The majority, however, misses the point. The majority implies that a “perfect” jury instruction would have combined Judge Mukasey’s instruction on prudence — that the jury could consider the unsettled state of the law at the time the Trustees made their decision in determining whether the Trustees acted prudently — with a legal ruling by the district court on causation — whether a motion to lift the stay or for adequate protection would automatically create eligibility for superpriority under § 507(b) such that the Trustees’ failure to make the motion inevitably harmed the Bondholders. The district court, however, instructed the jury only on the court’s determination that a motion to lift the stay or for automatic protection would not create automatic superpriority. In deciding not to give a further instruction on prudence, the district court noted that because its interpretation of § 507(b) prevented the jury from finding causation based on failure to make the motion alone, the unsettled nature of the law at the time of the Trustees’ decision was basically irrelevant — even if the Trustees acted imprudently, their imprudence did not cause injury.
Unlike the majority that finds the appellants confined to arguing that the district court failed to instruct on the unsettled nature of law (a prudence question), I believe that based on the proceedings below, the appellants could argue (and in fact have argued) that the district court’s ruling deprived them of the ability to argue that the Trustees’ decision was not prudent since under the court’s ruling, even if the Trustees acted imprudently, the jury could not find them liable as their actions alone could not have harmed the Bondholders — even if the Trustees had moved to lift the stay or for adequate protection, eligibility for superpriority would have remained uncertain, dependant on the district court’s response to the motion. Thus, I believe that the Bondholders could succeed on appeal not only by “demonstrating that their argument regarding the correct interpretation of § 507(b) correctly states the law that should have been charged to the jury on the issue of prudence,” but also by demonstrating that the district court misinterpreted § 507(b) such that it improperly deprived them of the ability to establish liability on the part of the Trustees.1 Although the majority finds this ar*179gument waived by the appellants’ decision to challenge explicitly only the district court’s interpretation of § 507(b), I believe that any argument against the specific impact of the § 507(b) ruling on the jury’s prudence and causation findings is subsumed in appellants’ arguments against the trial court’s interpretation of § 507(b).
II.
Despite my determination that the majority misstates the “only” ground on which appellants might have succeeded in their appeal, I agree with the majority’s ultimate decision to affirm the district court because I find that the appellants fail to demonstrate that the district court’s interpretation of § 507(b) was in error. Finding the district court’s instruction on § 507(b) superpriority correct, I conclude that any error in instructing the jury as to that superpriority was harmless.
Section 507(b) provides that a secured creditor may obtain superpriority status when the creditor allows continued use of collateral during bankruptcy in exchange for a promise of “adequate protection” that ultimately proves inadequate. See 11 U.S.C. § 507(b). The provision encourages creditors to “hang on” during reorganization, allowing debtors to continue to work with the resources they need to operate (and hopefully rebuild) their business enterprises. Limiting the superpriority to those creditors to whom adequate protection is granted ensures both that creditors are encouraged to take on additional risk or to withstand existing risk (i.e. when they do not have other protection like an equity cushion) in order to allow a debtor to continue operations, and that the number of creditors promised a superpriority status is limited so that post-bankruptcy suppliers will not be deterred from continued support of the business in bankruptcy by the long line of “supercreditors” behind which new claims would fall. See Ford Motor Credit Co. v. Dobbins, 35 F.3d 860, 867 (4th Cir.1994); In re James B. Downing & Co., 94 B.R. 515, 519 (Bankr.N.D.Ill. July 20, 1988). Additionally, several cases exploring near this issue suggest that while a court’s express finding of pre-existing adequate protection might allow a creditor to invoke § 507(b) superpriority without the grant of a motion to lift stay or for adequate protection, in the absence of such an explicit finding, superpriority is not available. See Vincent Props., Inc. v. Five Star Partners (In re Five Star Partners, L.P.), 193 B.R. 603, 612 (Bankr. N.D.Ga.1996); In re Downing, 94 B.R. at 520; see also Ford Motor Credit Co., 35 F.3d at 867 (rejecting “opportunity” to use collateral as sufficient for § 503(b) claim); Cheatham v. Cent. Carolina Bank & Trust Co. (In re Cheatham), 91 B.R. 382, 387 (E.D.N.C.1988) (noting different result if court found, after hearing, adequate protection and denied motion on that basis).
Judge Haight’s interpretation of § 507(b) also fits well the language of the statute (“If the trustee ... provides”), 11 U.S.C. § 507(b), and the narrow construction normally afforded statutory priorities in bankruptcy law, see Ford Motor Credit Co. v. Dobbins, 35 F.3d 860, 867 (4th Cir. 1994); In re Downing, 94 B.R. 515, 519 (Bankr.N.D.Ill.1998); see also 4 Collier on Bankruptcy ¶ 507.12[l][a] (requiring that a “trustee must have affirmatively provided adequate protection to the creditor” to qualify for superpriority status).
Having concluded that Judge Haight’s interpretation of § 507(b) is correct, I understand his conclusion that in light of his ruling on § 507(b), no further jury instruction on the state of the law for a prudence assessment was necessary. If a motion for lift stay/ adequate protection alone would not have entitled the Bondholders to superpriority status (the court would have *180had to grant the motion), the jury could not have concluded that the failure to make such a motion caused the Bondholders to “lose” superpriority status. While the majority may be correct that the failure to instruct the jury that the law was uncertain at the time of the Trustees’ decision was error, any such error is made harmless by a limited reading of § 507(b). On this basis, I would affirm the decision of the district court and thus concur in the judgment of the majority.

. The majority rightfully notes that had the Trustees filed a motion to lift the stay or for adequate protection that was granted, the Bondholders would have been eligible for superpriority. In this case, however, the district court instructed the jury only on the legal result of bringing a motion to lift stay or for adequate protection, i.e., that the motion alone would not create eligibility for superpriority. The significance of this instruction on the jury’s contemplation of prudence is obvious when one considers the logical impact of an opposite instruction: If the court had told the jury, as the Bondholders requested, that a motion to lift stay or for adequate protection alone could create eligibility for superpriority, the Trustees’ failure to make the motion would appear clearly imprudent, since the motion itself could have protected the Bondholders no matter how the bankruptcy court decided the motion. Viewed under the interpretation the Bondholders advance on appeal, the Trustees’ failure to make such a motion would appear a clear decision not to take steps that would have inevitably protected the Bondholders.
The district court, however, instructed the jury that a motion would not have inevitably produced superpriority, making the Trustees' decision not to file appear less clearly imprudent. Thus, even assuming that the jury followed instructions, properly evaluating prudence and causation separately, the Bondholders may legitimately argue that the district court's instruction on its substantive interpretation of § 507(b) impacted their ability to establish liability by directing the jury’s contemplation of the wisdom of the Trustees’ choice not to file a motion to lift stay or for adequate protection sooner.